Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant. Hatakeyama et al. 20170115566 is withdrawn based upon the use of metal cations, rather than organic cations.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. The 102 and 103 rejection over Fujiwara et al. 20180088464 or Fujiwara et al. 20180088464 alone as X1-L1 cannot be *-CO-O- as L1 cannot be a single bond or  a linkage including a C=O bonded to X1.   The response of the advisory action is relied upon as no further comments were advanced by the applicant in the submission of  8/8/2022.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Masuyama et al. 20150168828.
See the salts in tables 1-5, (I-1 to |-120 use sulfonium cations bounded by formula b2-1 of the instant claims, I-121 to |-144 use iodonium salts bounded by formula B2-2 of the instant claims, I-145 to I-168, use sulfonium cations bounded by formula B2-3 of the instant claims 
    PNG
    media_image1.png
    63
    256
    media_image1.png
    Greyscale
 . (see pages 15-20). 

    PNG
    media_image2.png
    159
    247
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    173
    261
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    284
    642
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    147
    280
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    119
    257
    media_image6.png
    Greyscale




The use of 
    PNG
    media_image7.png
    126
    239
    media_image7.png
    Greyscale
 cations is disclosed, but no salts are exemplified [0117,0151]. See also the compositions used in the examples 1-11. These anions of the salts exemplified in the tables or examples meet the claims where the R4 and R5 are cyclopentanes (c5, five carbon atoms) where two of the methylene (CH2) groups have been replaced with (-O-) leaving a C3 (three carbon) ring which is (spiro) substituted (see anions illustrated on pages 9-12) . These compositions which include a fluorinated polymer X1 or X2 or X3, and acid sensitive resin (A1 or A2) are coated, dried, exposed using ArF, post baked and developed [0665-0674]. Note that while no examples using cations b2-c-35 to b2-c-38, these cations are clearly illustrated on page 18 and clearly are bounded by formula b2-4 of the instant claims. 


Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over  Masuyama et al. 20150168828.
It would have been obvious to form the PAG salts using cations bounded by formula b2-1 to b2-4, disclosed at [0117-0151] in place of those specifically exemplified with a reasonable expectation of forming a useful photoacid generator (PAG), photoresist including these PAGs and the desired photoresist pattern using the PAG containing photoresists based upon the disclosed equivalence.

Claims 1-27 are rejected under 35 U.S.C. 103 as obvious over Fujiwara et al. 20200081341, in view of  Masuyama et al. 20110200935.
Fujiwara et al. 20200081341 describes sulfonium salts which are photoacid generators (PAGs) of formula (2) at [0109] 
    PNG
    media_image8.png
    77
    83
    media_image8.png
    Greyscale
, R.sup.101, R.sup.102 and R.sup.103 are each independently a C.sub.1-C.sub.20 monovalent hydrocarbon group which may contain a heteroatom. Any two of R.sup.101, R.sup.102 and R.sup.103 may bond together to form a ring with the sulfur atom to which they are attached. The monovalent hydrocarbon group is as defined and exemplified above for R.sup.11 to R.sup.21. Preferably at least one of R.sup.101, R.sup.102 and R.sup.103 is aryl. [0111] The sulfonium cation in formula (2) is described in JP-A 2014-001259, paragraphs [0082]-[0085]. Exemplary cations are described in JP-A 2007-145797. paragraphs [0027]-[0033], JP-A 2010-113209, paragraph [0059], JP-A 2012-041320, JP-A 2012-153644, and JP-A 2012-106986. Preferred examples of the cation in formula (2) are as exemplified above for the sulfonium cation in formulae (c2) to (c4). In formula (2), X is an anion selected from the formulae (2A) to (2D). where X- is an ion [0109-0118]. 
    PNG
    media_image9.png
    104
    172
    media_image9.png
    Greyscale
 is disclosed as a preferred anion where A can be hydrogen or trifluoromethyl at [0118](page 26, left column).  Example 2-1 combines polymer P-1 (structure at [0215]) is combined with PAG A (structure at [0231]), quencher I-1 (iodonium salt, structure at [0181), a fluoropolymer surfactant [0235] and solvents.  (see table 5 on page 44).  These are coated, dried by heating, exposed, post exposure baked and developed [0236-0243]. The exemplified anion is bounded by formula 
    PNG
    media_image10.png
    31
    286
    media_image10.png
    Greyscale
 where Rfa can be a C1-40 monovalent hydrocarbon which may contain a heteroatom.  These may include groups disclosed as useful for R112.  R112 is a C6-35 hydrocarbon which may include a heteroatom and some of the carbon atoms may be replaced with a group containing a heteroatom such as carbonyl, ether, ester, carbonate and the like. Dicyclohexylmethyl is specifically mentioned [0113]. 
    PNG
    media_image11.png
    110
    169
    media_image11.png
    Greyscale
 is disclosed on page 28
Masuyama et al. 20110200935 teaches fluorinates sulfonic acid generators bounded by formula (B1) wherein Q.sup.1 and Q.sup.2 each independently represent a fluorine atom or a C1-C6 perfluoroalkyl group, L.sup.b1 represents a single bond or a C1-C17 divalent saturated hydrocarbon group in which one or more --CH.sub.2-- can be replaced by --O-- or --CO--, Y represents a C1-C18 aliphatic hydrocarbon group which can have one or more substituents or a C3-C18 saturated cyclic hydrocarbon group which can have one or more substituents, and one or more --CH.sub.2-- in the aliphatic hydrocarbon group and the saturated cyclic hydrocarbon group can be replaced by --O--, --SO.sub.2-- or --CO--, and Z.sup.+ represents an organic counter cation.

    PNG
    media_image12.png
    120
    379
    media_image12.png
    Greyscale
Examples of the C1-C6 perfluoroalkyl group include the same as described above, and a trifluoromethyl group is preferable. Q.sup.1 and Q.sup.2 independently preferably represent a fluorine atom or a trifluoromethyl group, and Q.sup.1 and Q.sup.2 are more preferably fluorine atoms.
Examples of the C1-C17 divalent saturated hydrocarbon group include a C1-C17 linear alkylene group such as a methylene group, an ethane-1,2-diyl group, a propane-1,3-diyl group, a propane-1,2-diyl group, a butane-1,4-diyl group, a butane-1,3-diyl group, a pentane-1,5-diyl group, a hexane-1,6-diyl group, a heptane-1,7-diyl group, an octane-1,8-diyl group, a nonane-1,9-diyl group, a decane-1,10-diyl group, a undecane-1,11-diyl group, a dodecane-1,12-diyl group, a tridecane-1,13-diyl group, a tetradecane-1,14-diyl group, a pentadecane-1,15-diyl group, a hexadecane-1,16-diyl group and a heptadecane-1,17-diyl group, a C1-C17 branched alkylene group such as a 1-methylpropane-1,3-diyl group, a2-methylpropane-1,3-diyl group, a2-methylpropane-1,2-diyl group, a 1-methylbutane-1,4-diyl group, and a 2-methylbutane-1,4-diyl group, a divalent saturated monocyclic hydrocarbon group such as a cycloalkanediyl group such as a cyclobutane-1,3-diyl group, a cyclopentane-1,3-diyl group, a cyclohexane-1,4-diyl group, and a cyclooctane-1,5-diyl group, a divalent saturated polycyclic hydrocarbon group such as a norbornane-1,4-diyl group, a norbornane-2,5-diyl group, an adamantane-1,5-diyl group and an adamantane-2,6-diyl group, and a group formed by combining two or more groups selected from the group consisting of the above-mentioned groups.The C1-C17 divalent saturated hydrocarbon group can have one or more substituents, and examples of the substituent include a halogen atom, a hydroxyl group, a carboxyl group, a C6-C18 aromatic group, a C7-C21 aralkyl group such as a benzyl group, a phenethyl group, a phenylpropyl group, a trityl group, a naphthylmethyl group and a naphthylethyl group, a C2-C4 acyl group and a glycidyloxy group. Examples of the C1-C17 saturated hydrocarbon group in which one or more --CH.sub.2-- are replaced by --O-- or --CO-- include *-CO--O-L.sup.b2-, *-CO--O-L.sup.b4-CO--O-L.sup.b3-, *-L.sup.b5-O--CO--, *-L.sup.b7-O-L.sup.b6-, *-CO--O-L.sup.b8-O--, and *-CO--O-L.sup.b10-O-L.sup.b9-CO--O--, wherein L.sup.b2 represents a single bond or a C1-C15 alkanediyl group, L.sup.b3 represents a single bond or a C1-C12 alkanediyl group, L.sup.b4 represents a single bond or a C1-C13 alkanediyl group, with proviso that total carbon number of L.sup.b3 and L.sup.b4 is 1 to 13, L.sup.b5 represents a C1-C15 alkanediyl group, L.sup.b6 represents a C1-C15 alkanediyl group, L.sup.b7 represents a C1-C15 alkanediyl group, with proviso that total carbon number of L.sup.b6 and L.sup.b7 is 1 to 16, L.sup.b8 represents a C1-C14 alkanediyl group, L.sup.b9 represents a C1-C11 alkanediyl group, L.sup.b10 represents a C1-C11 alkanediyl group, with proviso that total carbon number of L.sup.b9 and L.sup.b10 is 1 to 12, and * represents a binding position to --C(Q.sup.1)(Q.sup.2)-. Among them, preferred are *-CO--O-L.sup.b2-, *-CO--O-L.sup.b4-CO--O-L.sup.b3-, *-L.sup.b5-O--CO-- and *-L.sup.b7-O-L.sup.b6-, and more preferred are *-CO--O-L.sup.b2- and *-CO--O-L.sup.b4-CO--O-L.sup.b3-, and much more preferred is *-CO--O-L.sup.b2-, and especially preferred is *-CO--O-L.sup.b2- in which L.sup.b2 is a single bond or --CH.sub.2--. 
Examples of *-CO--O-L.sup.b2- include *-CO--O-- and *-CO--O--CH.sub.2--. Examples of *-CO--O-L.sup.b4-CO--O-L.sup.b3- include *-CO--O--CH.sub.2--CO--O--, *-CO--O--(CH.sub.2).sub.6--CO--O--, *-CO--O--(CH.sub.2).sub.3--CO--O--, *-CO--O--(CH.sub.2).sub.4--CO--O--, *-CO--O--(CH.sub.2).sub.6--CO--O--, *-CO--O--(CH.sub.2).sub.8--CO--O--, *-CO--O--CH.sub.2--CH(CH.sub.3)--CO--O-- and *-CO--O--CH.sub.2--C(CH.sub.3).sub.2--CO--O--. Examples of *-L.sup.b5-O--OC-- include *-CH.sub.2--O--OC--, *-(CH.sub.2).sub.2--O--CO--, *-(CH.sub.2).sub.3--O--CO--, *-(CH.sub.2).sub.4--O--CO--, *-(CH.sub.2).sub.6--O--CO-- and *-(CH.sub.2).sub.8--O--CO--. Examples of *-L.sup.b7-O-L.sup.b6- include *-CH.sub.2--O--CH.sub.2--. Examples of *-CO--O-L.sup.b8-O-- include *-CO--O--CH.sub.2--O--, *-CO--O--(CH.sub.2).sub.2--O--, *-CO--O--(CH.sub.2).sub.3--O--, *-CO--O--(CH.sub.2).sub.4--O-- and *-CO--O--(CH.sub.2).sub.6--O--. 
Examples of the C1-C18 aliphatic hydrocarbon group represented by Y include a methyl group, an ethyl group, a propyl group, an isopropyl group, a butyl group, an isobutyl group, a sec-butyl group, a tert-butyl group, a pentyl group, a neopentyl group, a 1-methylbutyl group, a 2-methylbutyl group, a 1,2-dimethylpropyl group, a 1-ethylpropyl group, a hexyl group, a-1-methylpentyl group, a heptyl group, an octyl group, a 2-ethylhexyl group, a nonyl group, a decyl group, an undecyl group and a dodecyl group, and a C1-C6 alkyl group is preferable. Examples of the C3-C18 saturated cyclic hydrocarbon group represented by Y include the groups represented by the formulae (Y1) to (Y26) [0134-0142].
            Useful cations for the PAG includes those bounded by formulae (b2-1 to b2-4)  

    PNG
    media_image13.png
    244
    289
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    173
    293
    media_image14.png
    Greyscale


disclosed at [0154-0159]. 



            With respect to claim 1 and 3-9, it would have been obvious to one skilled in the art to modify sulfonium salts including the exemplified anion  
    PNG
    media_image9.png
    104
    172
    media_image9.png
    Greyscale
of Fujiwara et al. 20200081341by replacing the ester-alkyl  (CO-O-CH(A)-*) linkage with an ether-alkyl linkage (*Lb7-O-Lb6), where * is the bonding site to the fluorinates sulfonic acid group based upon the disclosed equivalence of these linkages in Masuyama et al. 20110200935 at [0138-0139] with the resultant anions being bounded by the anion 2A of Fujiwara et al. 20200081341.   Further, it would have been obvious to one skilled in the art to use these in the resists and processes of using them disclosed in Fujiwara et al. 20200081341 with a reasonable expectation of forming useful resist compositions and patterns. 
With respect to claims 1-27, it would have been obvious to one skilled in the art to modify sulfonium salts including the exemplified anion  
    PNG
    media_image9.png
    104
    172
    media_image9.png
    Greyscale
of Fujiwara et al. 20200081341by replacing the ester-alkyl  (CO-O-CH(A)-* ) linkage with a reverse ester-alkyl  (*-CO-O-Lb2) linkage, where * is the bonding site to the fluorinates sulfonic acid group based upon the disclosed equivalence of these linkages in Masuyama et al. 20110200935 at [0138-0139] with the resultant anions being bounded by the anion 2A of Fujiwara et al. 20200081341.   Further, it would have been obvious to one skilled in the art to use these in the resists and processes of using them disclosed in Fujiwara et al. 20200081341 with a reasonable expectation of forming useful resist compositions and patterns. 
Further, it would have been to modify  the PAG salts and photoresist using them rendered obvious by the combination of Fujiwara et al. 20200081341 and Masuyama et al. 20110200935 by replacing the cations used or disclosed with the cations bounded by formula b2-1 to b2-4, disclosed at [0150-0159] of Masuyama et al. 20110200935 with a reasonable expectation of forming a useful photoacid generator (PAG), photoresist including these PAGs and the desired photoresist pattern using the PAG containing photoresists based upon the disclosed equivalence.


Claims 1-27 are rejected under 35 U.S.C. 103 as obvious over Fujiwara et al. 20200081341, in view of Aqad et al. 20130344438. 
Aqad et al. 20130344438 teaches photoacid generators of formula (I) with the anion 

    PNG
    media_image15.png
    214
    393
    media_image15.png
    Greyscale

wherein each R.sup.1 is independently H or a substituted or unsubstituted C.sub.1-30 aliphatic group optionally bonded to an adjacent R.sup.1. Preferably, each R.sup.1 may be independently H, a C.sub.1-20 alkyl group, a C.sub.1-20 cycloalkyl group, or (where adjacent R.sup.1 groups are bonded to one another) a C.sub.1-20 alkylene or C.sub.3-20 cycloalkylene group. Exemplary groups R.sup.1 include hydrogen, methyl, ethyl, propyl, isopropyl, cyclopentyl, cyclohexyl, methylene, ethylene, propylene, trimethylene, 1,2-cyclopentylene, 1,2-cyclohexylene, and norboneneylene.
Also in Formula (I), each R.sup.2 and R.sup.3 is independently H, F, C.sub.1-10 alkyl, C.sub.1-10 fluoroalkyl, C.sub.3-10 cycloalkyl or C.sub.3-10 fluorocycloalkyl, wherein at least one R.sup.2 and/or R.sup.3 contains F, p is an integer of from 0 to 10, and q is an integer of from 1 to 10. Preferably, one or more of R.sup.2 and R.sup.3 is F or CF.sub.3. Also preferably, R.sup.2 is H or a C.sub.1-10 alkyl such as, for example, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, cyclopentyl, or cyclohexyl; R.sup.3 is F and/or CF.sub.3; p is an integer of 1 to 6; and q is an integer of 1 to 4, preferably 1 to 3.
L.sup.1, L.sup.2 and L.sup.3 in Formula (I) are each independently a single bond, or a C.sub.1-20 linking group. Optionally, one or more of L.sup.1, L.sup.2 and L.sup.3 form a ring structure, preferably with a lactone group incorporated into the ring. The lactone group is preferably part of a cyclic or polycyclic C.sub.3-20 organic group. One or more of L.sup.1, L.sup.2 and L.sup.3 are optionally substituted with a polymerizable C.sub.2-20 alpha-beta unsaturated organic group. Exemplary such groups include, for example, substituted olefins, cyclic olefins, styrenes, and (meth)acrylates. Preferably, the polymerizable groups are (meth)acrylate groups.
Also in Formula (I), X is an ether, ester, carbonate, amine, amide, urea, sulfate, sulfonate, or sulfonamide-containing group. Preferably, X is --O--, --C(.dbd.O)--O--, --O--C(.dbd.O)--, --O--C(.dbd.O)--O--, --C(.dbd.O)--NR--, --NR--C(.dbd.O)--, --NR--C(.dbd.O)--NR--, --O--SO.sub.2--, --SO.sub.2--O--, --NR--SO.sub.2--, or --SO.sub.2--NR--, where R is H, a C.sub.1-20 alkyl, a C.sub.3-20 cycloalkyl, a C.sub.6-20 aryl, or a C.sub.7-20 aralkyl.
Each a in Formula (I) is independently an integer of 0 to 12, b is an integer of 0 to 5, each c, d, and r is independently 0 or 1. It will be appreciated that where c, d, or r is o, no corresponding spacer group L is present including a bond [0011-0015]
With respect to claims 1-18, it would have been obvious to one skilled in the art to modify sulfonium salts including the exemplified anion  
    PNG
    media_image9.png
    104
    172
    media_image9.png
    Greyscale
of Fujiwara et al. 20200081341by replacing the ester  (CO-O-*) linkage with a reverse ester  (*-CO-O-), ether (*-O-) or carbonate (*-C-CO-O-), where * is the bonding site to the fluorinated sulfonic acid group based upon the disclosed equivalence of these linkages in Aqad et al. 20130344438 at [0011-0015] with the resultant anions being bounded by the anion 2A of Fujiwara et al. 20200081341.   Further, it would have been obvious to one skilled in the art to use these in the resists and processes of using them disclosed in Fujiwara et al. 20200081341 with a reasonable expectation of forming useful resist compositions and patterns. 
With respect to claims 1-9 and 19-27, it would have been obvious to one skilled in the art to modify sulfonium salts including the exemplified anion  
    PNG
    media_image9.png
    104
    172
    media_image9.png
    Greyscale
of Fujiwara et al. 20200081341by replacing the ester-alkyl  (CO-O-CHA-*) linkage with an fluoroalkyl-ester (-CF2-CO-O-*), a fluoroalkyl reverse ester  (*-CO-O-CF2-), a fluoroalkyl ether (*-O—CF2) or fluoroalkyl-carbonate (*-C-CO-O-CF2-) linkage, where * is the bonding site to the fluorinated sulfonic acid group based upon the disclosed equivalence of these linkages in Aqad et al. 20130344438 at [0011-0015] with the resultant anions being bounded by the anion 2A of Fujiwara et al. 20200081341.   Further, it would have been obvious to one skilled in the art to use these in the resists and processes of using them disclosed in Fujiwara et al. 20200081341 with a reasonable expectation of forming useful resist compositions and patterns. 
With respect to claims 1-27, it would have been obvious to one skilled in the art to modify sulfonium salts including the exemplified anion  
    PNG
    media_image9.png
    104
    172
    media_image9.png
    Greyscale
of Fujiwara et al. 20200081341by replacing the ester-alkyl  (CO-O-CHA-*) linkage with an fluoroalkyl-ester (-CF2-CO-O-*), a fluoroalkyl reverse ester  (*-CO-O-CF2-), a fluoroalkyl ether (*-O—CF2) or fluoroalkyl-carbonate (*-C-CO-O-CF2-) linkage, where * is the bonding site to the fluorinated sulfonic acid group based upon the disclosed equivalence of these linkages in Aqad et al. 20130344438 at [0011-0015] and increasing the length of the linking group (L1) between the terminal group and the X  as taught in Aqad et al. 20130344438 with the resultant anions being bounded by the anion 2A of Fujiwara et al. 20200081341.   Further, it would have been obvious to one skilled in the art to use these in the resists and processes of using them disclosed in Fujiwara et al. 20200081341 with a reasonable expectation of forming useful resist compositions and patterns. 
Further, it would have been to modify  the PAG salts and photoresist using them rendered obvious by the combination of Fujiwara et al. 20200081341 and Masuyama et al. 20110200935 by replacing the cations used or disclosed with the cations bounded by formula b2-1 to b2-4, disclosed at [0150-0159] of Masuyama et al. 20110200935 with a reasonable expectation of forming a useful photoacid generator (PAG), photoresist including these PAGs and the desired photoresist pattern using the PAG containing photoresists based upon the disclosed equivalence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 2, 2022